DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new prior art reference relied on in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 22 contain the trademark/trade name HoloLens.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe mixed reality goggles and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-11, 15, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Neeter (US 2020/0005538) in view of Agarawala et al. (US 2019/0313059; hereinafter "Agarawala").	
Regarding claim 1, Neeter discloses A method comprising: generating, based on first sensor data captured by a depth sensor on a mobile device, three-dimensional data representing a physical space that includes a real-world asset ("a consumer-grade depth camera," para. 176); generating, based on second sensor data captured by an image sensor on the mobile device, two-dimensional data representing the physical space ("a regular video camera mounted on the technician's helmet," para. 176); generating a host extended reality (XR) environment representing the physical space, wherein the host XR environment includes at least a portion of the three-dimensional data and at least a portion of the two-dimensional data ("the novice worker uses the client virtual reality device to scan the real scene with sensors … the client virtual reality device creates a real scene model based on the sensor data captured from the scan of the real scene," para. 45); generating an adaptable three-dimensional (3D) representation of the physical space based on the three-dimensional data and the two-dimensional data, wherein: the adaptable 3D representation includes a plurality of coordinates representing different positions in a 3D coordinate space corresponding to the physical space, and the plurality of coordinates encapsulates a digital representation of the real-world asset ("generate a 3D representation of the scene," para. 176); transforming the adaptable 3D representation of the physical space into geometry data comprising (i) a set of vertices, (ii) a set of faces comprising edges between pairs of vertices, (iii) and texture data ("obtain a texture-mapped, photorealistic mesh," para. 177); transmitting the geometry data to a remote device ("a texture-mapped, photorealistic mesh that can be transmitted to the central location," para. 177), wherein the geometry data is usable by the remote device to: construct, based on the geometry data, the adaptable 3D representation of the physical space for display at a location of the remote device in a remote environment ("The availability of a 3D model would enable the expert to manipulate it in the VRE," para. 176).
Neeter does not disclose the remote device configured to modify, based on an input at least one dimension of the adaptable 3D representation of the physical space, wherein a modified adaptable 3D representation of the physical space has a different dimension than the physical space included in the host XR environment.
In the same art of collaborative extended reality, Agarawala teaches modify, based on an input, at least one dimension of the adaptable 3D representation of the physical space, wherein a modified adaptable 3D representation of the physical space has a different dimension than the physical space included in the host XR environment ("AR environment may receive or store room scans of Room 1 and Room 2," para. 233; "If Room 2 is smaller than Room 1, then there any number of different modifications or adjustments that may be performed by AR environment in displaying saved meeting space in Room 2. These may include a providing scaled down, scrollable, and/or dollhouse views of saved meeting space," para. 238; "a user may use hand gestures to reach into the digital dollhouse in the AR environment and extract and expand digital objects, which are increased in size in the Room 2 where AR user is occupying," para. 246; "suitable user inputs may be processed to allow the remote user to change their perspective in a variety of ways … zoom-in, zoom-out," para. 317).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Agarawala to Neeter.  The motivation would have been to "enhance a current user's physical environment, and to expand a digital environment to take advantage or encompass a user's physical surroundings" (Agarawala, para. 7).
Regarding claim 5, the combination of Neeter and Agarawala renders obvious set, at the location of the remote device, an anchor position for the adaptable 3D representation of the physical space at a first position in the remote environment; and modify, based on a second input, the anchor position to a second position in the remote environment ("spatial anchor and meshes within the room may be defined and redefined by users," Agarawala, para. 155; see claim 1 for motivation to combine).
Regarding claim 9, the combination of Neeter and Agarawala renders obvious wherein the remote environment comprises one of an augmented reality (AR) environment, a mixed reality (MR) environment, or a web browser window ("an augmented meeting space may provide the users, regardless of their physical location, access to at least some of the same data, arranged relatively similarly (to the extent possible given their physical surroundings when used in AR mode), regardless of on which device(s) the underlying files or data may be hosted or stored," Agarawala, para. 9; "The two users may then, regardless of whether they are located on the same or different geographic areas, may view the same virtual or augmented wall information," Agarawala, para. 32; see claim 1 for motivation to combine).
Regarding claim 10, the combination of Neeter and Agarawala renders obvious wherein the remote device comprises one of a mobile phone, a mobile tablet, a hololens, or a web browser ("users may interact with the AR/VR cloud system using laptops, phones, wearables, glasses, or other devices," Agarawala, para. 22; " a user who is operating an AR/VR enabled device, such as a smartphone or mobile phone, may have access to the same environment as one or more users," Agarawala, para. 61; "a web-browser may be AR-enabled," Agarawala, para. 96; see claim 1 for motivation to combine).
Regarding claims 11 and 15, they are rejected using the same citations and rationales set forth in the rejection of claim 1.
Regarding claims 19 and 20, they are rejected using the same citations and rationales set forth in the rejections of claims 5 and 9, respectively. 
Regarding claim 21, the combination of Neeter and Agarawala renders obvious wherein the adaptable 3D representation of the physical space represents an entire portion of the three-dimensional data representing the physical space and an entire portion of the two-dimensional data representing the physical space ("Dollhouse view may be an miniaturized view of meeting space," Agarawala, para. 245; see claim 1 for motivation to combine).
Regarding claim 22, it is rejected using the same citations and rationales set forth in the rejection of claim 10.

Claims 3, 4, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neeter in view of Agarawala, and further in view of Hauenstein et al. (US 2019/0065027; hereinafter "Hauenstein").
Regarding claim 3, the combination of Neeter and Agarawala renders obvious receiving, from the remote device, view data corresponding to a field of view of the remote device relative to the modified adaptable 3D representation of the physical space ("Enabling multiple users at various locations to collaborate by sharing their … field of view," Neeter, para. 145).
The combination of Neeter and Agarawala does not disclose displaying, in the host XR environment, a visual cone corresponding to the view data.
In the same art of mixed reality collaboration, Hauenstein teaches displaying, in the host XR environment, a visual cone corresponding to the view data ("he visual indication of the viewing perspective of the second computer system includes an indicator … to more accurately represent the field of view of the second computer system," para. 496; see Figs. 5D13a-d).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hauenstein to the combination of Neeter and Agarawala.  The motivation would have been for "Improving the information available to the first user" (Hauenstein, para. 496).
Regarding claim 4, the combination of Neeter and Agarawala does not disclose displaying an avatar representation of the remote device, wherein a position of the avatar representation of the remote device in the host XR environment reflects the position of the remote device relative to the modified adaptable 3D representation of the physical space.
In the same art of mixed reality collaboration, Hauenstein teaches displaying an avatar representation of the remote device, wherein a position of the avatar representation of the remote device in a host extendable reality (XR) environment reflects the position of the remote device relative to the adaptable 3D representation of the physical space ("avatar 5428 as shown in FIG. 5D3b is an identification indicator that corresponds to second computer system 5412," para. 495).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Hauenstein to the combination of Neeter and Agarawala.  The motivation would have been for "Improving the information available to the first user" (Hauenstein, para. 495).
Regarding claims 13 and 14, they are rejected using the same citations and rationales set forth in the rejections of claims 3 and 4, respectively.
Regarding claims 17 and 18, they are rejected using the same citations and rationales set forth in the rejections of claims 3 and 4, respectively.

Claims 6-8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Neeter in view of Agarawala, and further in view of McCloskey et al. (US 2017/0344674; hereinafter "McCloskey").
Regarding claim 6, the combination of Neeter and Agarawala does not specifically recite modify each dimension of the adaptable 3D representation of the physical space proportionally to generate the modified adaptable 3D representation of the physical space.
In the same art of manipulating 3D representations, McCloskey teaches modify each dimension of the adaptable 3D representation of the physical space proportionally to generate the modified adaptable 3D representation of the physical space ("the values SX, SY, and SZ … can be used to define the scaling of the size of the molecular structure along the corresponding X, Y, and Z-axes," para. 37; "The values of SX, SY, and SZ can each be altered to proportionally modify the scale of the molecular structure," para. 38).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the dimension modification teachings of McCloskey to the adaptable 3D representation of the physical space of Neeter and Agarawala.  The motivation would have been to increase user friendliness by allowing for consistent scale changes without distorting the 3D representation.
Regarding claim 7, the combination of Neeter and Agarawala does not specifically recite based on a second input, rotate the modified adaptable 3D representation of the physical space.
In the same art of manipulating 3D representations, McCloskey teaches based on a second input, rotate the modified adaptable 3D representation of the physical space ("In addition to mapping the spatial DoF to the values SX, SY, and SZ of the transformation matrix S, the rotational DoF of the controller (e.g., roll, pitch, and yaw) can be mapped to modify certain properties of the molecular structure," para. 41).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the position modification teachings of McCloskey to the adaptable 3D representation of the physical space of Neeter and Agarawala.  The motivation would have been to increase user friendliness by allowing for consistent scale changes without distorting the 3D representation.
Regarding claim 8, the combination of Neeter and Agarawala does not disclose modify a first dimension of the adaptable 3D representation of the physical space while at least a second dimension of the adaptable 3D representation of the physical space remains unchanged.
In the same art of manipulated 3D representations, McCloskey teaches modify a first dimension of the adaptable 3D representation of the physical space while at least a second dimension of the adaptable 3D representation of the physical space remains unchanged ("doubling the value of SX will result in a doubling of the size of the molecular structure in the X-axis," para. 38).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the dimension modification teachings of McCloskey to the adaptable 3D representation of the physical space of Neeter and Agarawala.  The motivation would have been to increase user flexibility by allowing for arbitrary scaling of the 3D representation according to user intent.
Regarding claim 23, it is rejected using the same citations and rationales set forth in the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611